     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 1 of 9 Page ID #:1


 1   MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
 2   Email: tim@mcfarlinlaw.com
 3   Jarrod Y. Nakano (State Bar No. 235548)
     Email: jarrod@mcfarlinlaw.com
 4   4 Park Plaza, Suite 1025
 5   Irvine, California 92614
     Telephone: (949) 544-2640
 6   Fax: (949) 336-7612
 7

 8   Attorneys for Plaintiff
     JOSEPH SANCHEZ
 9

10
                               UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA– SOUTHERN DIVISION
12

13
                                          Case No.
14   JOSEPH SANCHEZ, an individual,
                                          Complaint For Damages And
15                    Plaintiff,          Injunctive Relief For:
16
     v.                                    1. VIOLATIONS OF THE
17                                            AMERICANS WITH DISABILITIES
18                                            ACT OF 1990, 42 U.S.C. §12181 et
     THE ORIGINAL PANCAKE                     seq.
19   HOUSE, a business of unknown
     form; NORCO CENTER, LLC, a            2. VIOLATIONS OF THE UNRUH
20
     CALIFORNIA limited liability             CIVIL RIGHTS ACT, CALIFORNIA
21   company; and Does 1-10,                  CIVIL CODE § 51 et seq.
22
                     Defendants.
23

24

25

26

27
28

                                            1
                                        COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 2 of 9 Page ID #:2


 1         Plaintiff, JOSEPH SANCHEZ (“Plaintiff”), complains of Defendants THE
 2   ORIGINAL PANCAKE HOUSE, a business of unknown form; NORCO CENTER,
 3   LLC, a CALIFORNIA limited liability company; and Does 1-10 (“Defendants”) and
 4   alleges as follows:
 5                                         PARTIES:
 6         1.     Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 7
     Parking Placard issued to him by the State of California. Plaintiff is limited in
 8
     performing one or more major life activities, including but not limited to: walking,
 9

10   standing, ambulating, sitting and grasping objects. As a result of these disabilities,

11   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
12   With such disabilities, Plaintiff qualifies as a member of a protected class under the
13
     Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the regulations
14
     implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
15

16         2.     Plaintiff brings this action acting as a “private attorney general” as

17   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
18   enforcement of the ADA without the American tax payer(s) bearing the financial tax
19
     burden for such action.
20
           3.     Plaintiff is informed and believes and thereon alleges that; NORCO
21
     CENTER, LLC, a CALIFORNIA limited liability company, owned the property
22
     located at 1750 Hamner Ave., Norco, CA 92860 (“Property”) on or around January
23
     19, 2019.
24
           4.     Plaintiff is informed and believes and thereon alleges that Defendant;
25
     NORCO CENTER, LLC, a CALIFORNIA limited liability company, owns the
26
     Property currently.
27
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
28
     THE ORIGINAL PANCAKE HOUSE, a business of unknown form (“Business”),
                                                2
                                           COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 3 of 9 Page ID #:3


 1   owned, operated, and controlled the Business located at the Property on or around
 2   January 19, 2019.
 3          6.     Defendant THE ORIGINAL PANCAKE HOUSE, a business of
 4   unknown form, operates and controls the Business located at the Property currently.
 5          7.     Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the subject property and business, or their
 7   relative responsibilities in causing the access violations herein complained of, and
 8   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 9   informed and believes that each of the Defendants herein, including Does 1 through
10   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
11   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
12   when the true names, capacities, connections, and responsibilities of the Defendants
13   and Does 1 through 10, inclusive, are ascertained.
14                               JURISDICTION AND VENUE
15          8.     This Court has subject matter jurisdiction over this action pursuant
16   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
17   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
18          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
19   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
20   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
21   the same nucleus of operative facts and arising out of the same transactions, they
22   form part of the same case or controversy under Article III of the United States
23   Constitution.
24          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
25   real property which is the subject of this action is located in this district and because
26   Plaintiff's causes of action arose in this district.
27                                FACTUAL ALLEGATIONS
28          11.    Plaintiff went to the Business on or about January 19, 2019 to purchase
                                                  3
                                             COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 4 of 9 Page ID #:4


 1   a meal.
 2         12.    The Business is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4         13.    Parking spaces are one of the facilities, privileges and advantages
 5   reserved by defendants to persons at the property serving the Business.
 6         14.    Unfortunately, although parking spaces were one of the facilities
 7   reserved for patrons, there were no designated parking spaces available for persons
 8   with disabilities that complied with the Americans with Disability Act Accessibility
 9   Guidelines (“ADAAG”) on January 19, 2019.
10         15.    Instead of having compliant designated disabled parking on the
11
     Property, Defendants have: a built up curb ramp that projects from the sidewalk and
12
     into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of the
13

14   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

15   currently, there is no compliant designated disabled parking serving the Business
16   which is designed for persons with disabilities.
17         16.    Subject to the reservation of rights to assert further violations of law
18   after a site inspection found infra, Plaintiff asserts there are additional ADA
19   violations which affect him personally.
20         17.    Plaintiff is informed and believes and thereon alleges Defendants had
21   no policy or plan in place to make sure that there was a compliant accessible access
22   parking reserved for persons with disabilities prior to January 19, 2019.
23         18.    Plaintiff is informed and believes and thereon alleges Defendants have
24   no policy or plan in place to make sure that the designated disabled parking for
25   persons with disabilities comport with the ADAAG.
26         19.    The designated disabled parking spaces for use by persons with
27   disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
28   up curb ramp and cross slopes.
                                                 4
                                            COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 5 of 9 Page ID #:5


 1          20.      Plaintiff personally encountered these barriers because he was in a
 2   wheelchair. These inaccessible conditions denied the Plaintiff full and equal access
 3   and caused him difficulty, humiliation and frustration because it represented a tip-
 4   over hazard, and/or crash and fall hazard.
 5          21.      As an individual with a mobility disability who at times is dependent
 6   upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
 7   public accommodations have architectural barriers that impede full accessibility to
 8   those accommodations by individuals with mobility impairments.
 9          22.      Plaintiff is being deterred from patronizing the Business and its
10   accommodations on particular occasions, but intends to return to the Business for the
11   dual purpose of availing himself of the goods and services offered to the public and
12   to ensure that the Business ceases evading its responsibilities under federal and state
13   law.
14          23.      The defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17          24.      The violations identified above are easily removed without much
18   difficulty or expense. They are the types of barriers identified by the Department of
19   Justice as presumably readily achievable to remove and, in fact, these barriers are
20   readily achievable to remove. Moreover, there are numerous alternative
21   accommodations that could be made to provide a greater level of access if complete
22   removal were not achievable.
23          25.      Plaintiff is being deterred from patronizing the Business and its
24   accommodations on particular occasions, but intends to return to the Business for the
25   dual purpose of availing herself of the goods and services offered to the public and
26   to ensure that the Business ceases evading their responsibilities under federal and
27   state law.
28          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
                                                  5
                                             COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 6 of 9 Page ID #:6


 1   alleges, on information and belief, that there are other violations and barriers in the
 2   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 3   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 4   However, please be on notice that the Plaintiff seeks to have all barriers related to
 5   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
 6   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
 7   barriers that relate to his disability removed regardless of whether he personally
 8   encountered them).
 9         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
10   alleges, on information and belief, that the failure to remove these barriers was
11   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
12   defendants exercised control and dominion over the conditions at this location prior
13   to January 19, 2019 (3) the lack of accessible facilities was not an accident because
14   had the defendants intended any other configuration, they had the means and ability
15   to make the change.
16         28.    Without injunctive relief, plaintiff will continue to be unable to fully
17   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
18                                FIRST CAUSE OF ACTION
19   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20                                  42 U.S.C. § 12181 et seq.
21         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22   above and each and every other paragraph in this Complaint necessary or helpful to
23   state this cause of action as though fully set forth herein.
24         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods, and services of any place
26   of public accommodation are offered on a full and equal basis by anyone who owns,
27   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
28   Discrimination is defined, inter alia, as follows:
                                                 6
                                            COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 7 of 9 Page ID #:7


 1                a.     A failure to make reasonable modifications in policies, practices,
 2                       or procedures, when such modifications are necessary to afford
 3                       goods, services, facilities, privileges, advantages, or
 4                       accommodations to individuals with disabilities, unless the
 5                       accommodation would work a fundamental alteration of those
 6                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                b.     A failure to remove architectural barriers where such removal is
 8                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                       Appendix "D".
11                c.     A failure to make alterations in such a manner that, to the
12                       maximum extent feasible, the altered portions of the facility are
13                       readily accessible to and usable by individuals with disabilities,
14                       including individuals who use wheelchairs, or to ensure that, to
15                       the maximum extent feasible, the path of travel to the altered area
16                       and the bathrooms, telephones, and drinking fountains serving
17                       the area, are readily accessible to and usable by individuals with
18                       disabilities. 42 U.S.C. § 12183(a)(2).
19         31.    Any business that provides parking spaces must provide accessible
20   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
21   Standards, parking spaces and access aisles must be level with surface slopes not
22   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
23   Standards, access aisles shall be at the same level as the parking spaces they serve.
24   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
25   required to be nearly level in all directions to provide a surface for wheelchair
26   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
27   provide a level access aisle in the designated disabled parking space is a violation of
28   the law and excess slope angle in the access pathway is a violation of the law.
                                                7
                                           COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 8 of 9 Page ID #:8


 1         32.       A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily accessible
 3   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4         33.       Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         34.       Given its location and options, Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 9   the barriers.
10                                SECOND CAUSE OF ACTION
11       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
12         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15         36.       California Civil Code § 51 et seq. guarantees equal access for people
16   with disabilities to the accommodations, advantages, facilities, privileges, and
17   services of all business establishments of any kind whatsoever. Defendants are
18   systematically violating the UCRA, Civil Code § 51 et seq.
19         37.       Because Defendants violate Plaintiff’s rights under the ADA, they also
20   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
21   violations are ongoing.
22         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
23   actions constitute intentional discrimination against Plaintiff on the basis of a
24   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
25   have been previously put on actual or constructive notice that the Business is
26   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
27   premises in an inaccessible form, and Defendants have failed to take actions to
28   correct these barriers.
                                                  8
                                              COMPLAINT
     Case 8:19-cv-00504-AG-DFM Document 1 Filed 03/14/19 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 6   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
 7   is not invoking section 55, et seq, of the California Civil Code and is not seeking
 8   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
 9         2.     An award of actual damages and statutory damages of not less than
10   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
11         3.     An additional award of $4,000.00 as deterrence damages for each
12   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
13   LEXIS 150740 (USDC Cal, E.D. 2016);
14         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
15   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
16                               DEMAND FOR JURY TRIAL
17         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
18   raised in this Complaint.
19
20   Dated: March 14, 2019            MCFARLIN LLP
21

22                                    By: /s/ Jarrod Y. Nakano

23                                       Timothy G. McFarlin
24                                       Jarrod Y. Nakano
                                         Attorneys for Plaintiff
25                                       Joseph Sanchez
26

27
28
                                                9
                                           COMPLAINT
